IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF REVENUE,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-716

TIMEIKA DELOISE AQUAVIA
LATTERY MCGILL and LESLY
ST. CLOU,

     Appellees.
_____________________________/

Opinion filed January 6, 2016.

An appeal from an order of the Department of Revenue.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellant.

No Appearance for Appellees.



PER CURIAM.

      The Florida Department of Revenue raises two issues in this appeal of a

Final Administrative Support Order determining the child support obligation of

Appellee Lesly St. Clou (the father). In the first issue, the Department argues that

the administrative law judge (ALJ) erred by concluding that he lacked authority to

enter a support order exceeding the amounts set forth in the Department’s
Proposed Final Administrative Support Order based on new information developed

at an evidentiary hearing that would increase the father’s child support obligation

under the statutory child support guidelines. In the second issue, the Department

argues that the Final Administrative Support Order is not supported by competent,

substantial evidence. Consistent with our opinion in Department of Revenue v.

Reyes, No. 1D15-707 (Fla. 1st DCA December 31, 2015), we resolve both issues

by concluding that the ALJ was required to establish the father’s child support

obligation based on the evidence presented at the hearing. By limiting the father’s

child support obligation to the amounts contained in the proposed order,

notwithstanding the evidence presented, the Final Administrative Support Order is

contrary to Florida law and not supported by competent, substantial evidence.

Accordingly, we vacate the order and remand for further proceedings.

WETHERELL, ROWE, and RAY, JJ., CONCUR.




                                        2